Citation Nr: 1439882	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-23 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for hepatitis C, diabetes mellitus and PTSD.

The Board notes that the Veteran had been previously represented by Disabled American Veterans (DAV), as reflected in a January 2011 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).   In March 2012, the Board received a VA Form 21-22a (Appointment Individual as Claimant's Representative) naming Penelope E. Gronbeck, a private attorney, as the Veteran's representative.  However, in February 2014, Ms. Gronbeck withdrew from representing the Veteran and noted that such withdraw had been at the Veteran's request.  In July 2014, the Board sent a letter to the Veteran informing him that Ms. Gronbeck had withdrawn her representation and that a new 21-22 appointing a representative had not been received.  This letter further informed the Veteran that DAV had submitted documentation in support of these appeals but that a new 21-22 appointing DAV as his representative had not been received.  The Veteran did not respond to this letter.  Given that, and as the Veteran has not since appointed another representative, the Board recognizes the Veteran as now proceeding pro se in this appeal.

Although the RO defined the issue as entitlement to service connection for PTSD, the Board has recharacterized the issue to whether service connection is warranted for an acquired psychiatric disorder, to include PTSD, as noted on the title page of this decision, to more accurately reflect the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals a May 2014 Informal Hearing Presentation submitted by DAV.  The remaining documents in the Virtual VA and VBMS files consist of various adjudicatory documents that were duplicative of those contained in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in these appeals are warranted.

With regards to the Veteran's claim for diabetes mellitus, he has generally alleged that it is related to his service.  However, in a May 2014 Informal Hearing Presentation, DAV argued that the Veteran's diabetes mellitus was the result of his exposure to "toxins" while serving in Germany.  It is unclear to the Board what specifically DAV is arguing and whether this argument is actually that of the Veteran, who is not currently represented by DAV.  Therefore, on remand, the AOJ should make efforts to obtain further information of clarify with the Veteran when, where and how he was exposed to these toxins.  Thereafter, any further development deemed warranted in this regard should be accomplished.  

In a June 2011 VA treatment note, the Veteran reported that he had applied for Social Security Administration (SSA) benefits.  The basis of this application is not clear from the current record.  The claims file contains a SSA decision letter but not reflect the underlying records.  The Board notes that VA has a duty to obtain relevant SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained.

The Board also notes the Veteran generally reported a history of psychiatric hospitalizations in a February 2010 private treatment note.  Further, it is not clear from the current record whether the Veteran received treatment for his claimed disorders from service until August 2009, the earliest VA treatment note of record.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed hepatitis C, diabetes mellitus and/or acquired psychiatric disorder and to submit any treatment records or statements addressing the etiology of such disorder.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeals.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. VA treatment records dated through July 2011 have been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records documenting treatment for his claimed hepatitis C, diabetes mellitus and acquired psychiatric disorder.  Such records dated through July 2011 from the VA Medical Center in Bay Pines are located in the Veteran's claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed hepatitis C, diabetes mellitus and/or acquired psychiatric disorder since service and to submit any additional statements addressing the etiology of such disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran an opportunity to obtain and submit any such records for VA review.

3.  Send to the Veteran a letter requesting that he provide more detailed information regarding his purported exposure to toxins while in Germany, to include when and where such exposure occurred.  If the Veteran responds, any appropriate development should be accomplished.

4.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All attempts should be made to obtain such records.  If any records cannot be obtained after such efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received after the July 2011 statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


